J-A03019-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    J.D.H.                                     :   IN THE SUPERIOR COURT
                                               :        OF PENNSYLVANIA
                                               :
                  v.                           :
                                               :
                                               :
    T.T.                                       :
                                               :
                        Appellant              :   No. 1355 MDA 2019


                   Appeal from the Order Entered August 1, 2019
                   In the Court of Common Pleas of York County
                     Civil Division at No: 2016-FC-002201-03


BEFORE: LAZARUS, J., STABILE, J., and DUBOW, J.

MEMORANDUM BY STABILE, J.:                     FILED: FEBRUARY 28, 2020

           T.T. (“Mother”) appeals from the order entered on August 1, 2019, in

the Court of Common Pleas of York County (“trial court”), relinquishing

jurisdiction of the child custody matter involving her then fourteen-year-old

son, D.H.,1 to the Superior Court of Gwinnett County, in the State of Georgia.

Upon careful review, we affirm.

           The certified record reveals that J.D.H. (“Father”) commenced the

underlying custody action in December of 2016. The trial court issued a final

custody order on November 30, 2017, granting the parties shared legal

custody, Father primary physical custody, and Mother partial physical custody




____________________________________________


1   D.H. was born in January of 2005.
J-A03019-20


on alternating weekends during the school year and on seven consecutive

days during June, July, and August, inter alia.

       By order entered on May 25, 2018 (“existing custody order”), the trial

court granted Father’s request to relocate with D.H. to Atlanta, Georgia. The

trial court granted the parties shared legal custody, Father primary physical

custody, and Mother partial physical custody in York County, Pennsylvania one

weekend per month during the school year for no more than seventy-two

hours, and “one week of vacation and five periods not to exceed 96 hours

each” during the summer.          Existing Custody Order, 5/25/18, at 2-3.    The

existing custody order directed Mother to provide Father with written notice

at least fifteen days before her requested custody time in this Commonwealth.

In addition, the trial court granted Mother partial physical custody one

weekend per month in Georgia for no more than forty-eight hours.2 Id. at 3-

4.

       On February 7, 2019, Father filed in the Superior Court of Gwinnett

County a petition for domestication of foreign orders and modification and

petition for contempt.       In his petition, Father requested that the existing

custody order be registered, filed, and domesticated as a judgment of


____________________________________________


2The trial court did not limit Mother’s partial custody in Georgia to the school
year or to the summer. In addition, the trial court did not limit Mother’s partial
physical custody in Georgia to whether she exercised custody in Pennsylvania.
Therefore, we presume that the trial court granted Mother partial physical
custody in Georgia one weekend per month twelve months out of the year
whether or not she exercised custody during those months in Pennsylvania.

                                           -2-
J-A03019-20


Gwinnett County Superior Court. In addition, Father requested that the court

find Mother in contempt of the existing custody order and modify the order by

granting Mother partial physical custody in Georgia only and not in

Pennsylvania.

      By order dated March 22, 2019, following an expedited hearing, the

Gwinnett County Superior Court registered and domesticated the existing

custody order.   The court was silent on Father’s request to find Mother in

contempt of the order. However, the court granted Father’s request to modify

the existing custody order by directing that Mother shall have partial physical

custody one weekend per month in Atlanta for no more than seventy-two

hours and one additional period per month in Atlanta for no more than forty-

eight hours. In doing so, the court found that Mother was personally served

with Father’s petition, but she failed to file a responsive pleading. In addition,

the court found that Mother was served with notice of the expedited hearing,

but she failed to appear for the hearing.

      On April 10, 2019, Mother filed in the trial court a petition for

modification of the existing custody order and for contempt. Mother asserted

that she was served with a copy of Father’s foregoing petition, but she did not

obtain legal representation. Mother also asserted that she was aware of the

March 22, 2019 order in the Gwinnett County Superior Court. Nevertheless,

Mother requested that the trial court find Father in contempt of the existing

custody order. Specifically, Mother asserted that, on January 24, 2019, she


                                      -3-
J-A03019-20


emailed Father with the schedule for her custody periods in Pennsylvania and

Georgia for February through May of 2019.       Mother asserted that Father

responded by filing the above-described petition on February 7, 2019, in the

Gwinnett County Superior Court.     Further, Mother requested that the trial

court modify the existing custody order by granting her primary physical

custody.

      On April 30, 2019, Father filed preliminary objections. He asserted that

the Gwinnett County Superior Court assumed jurisdiction over this custody

dispute by its March 22, 2019 order; therefore, the trial court lacked

jurisdiction.

      Due to Father’s preliminary objections, the trial court found at a pre-

trial conference on June 6, 2019, that scheduling a custody trial was

premature. The trial court then scheduled a hearing on jurisdiction pursuant

to the Uniform Child Custody Jurisdiction and Enforcement Act (“UCCJEA”), 23

Pa.C.S. §§ 5401-5482. By order dated June 6, 2019, the trial court directed,

in relevant part:

      Under Section 5427 of the UCCJEA, we will conduct a hearing on
      jurisdiction [on] July 29, 2019. . . .

      We call to counsel and parties’ attention that under Section B of
      Section 5427 there are eight factors, and counsel should be
      prepared to provide testimony relative to those eight factors.

                                     ...

      We further note that we will attempt to talk with the judge in
      Georgia where an action has already been filed. In the event that
      the judge in Georgia wishes to hold a joint hearing, we may have

                                    -4-
J-A03019-20


        to change the date and time of this hearing, and we will notify
        both counsel, of course, as to any change in the hearing date.[3]

                                           ...

Order, 6/6/19.

        The hearing on Father’s preliminary objections occurred on July 29,

2019. At the beginning of the hearing, the trial court advised counsel, “we

did talk to the [Honorable Warren Davis, Gwinnett County Superior Court,

who] indicated that under the facts as we related to him . . . that he was

happy to go with whatever we go with.” N.T., 7/29/19, at 3. The trial court

subsequently clarified that Judge Davis “did not think that a joint hearing was

necessary.” Id. at 31.




____________________________________________


3   Section 5410 of the UCCJEA provides in relevant part:

        § 5410. Communication between courts.

        (a) General rule. — This Commonwealth may communicate
        with a court in another state concerning a proceeding arising
        under this chapter.

        (b) Participation of parties. — The court may allow the
        parties to participate in the communication. If the parties are not
        able to participate in the communication, they must be given the
        opportunity to present facts and legal arguments before a decision
        on jurisdiction is made.

                                           ...

23 Pa.C.S. § 5410(a), (b).


                                           -5-
J-A03019-20


      Mother was the only witness to testify during the hearing, and she

revealed as follows. Father and D.H. relocated to Georgia at the end of May

of 2018. N.T., 7/29/19, at 7. D.H. attended the entire 2018-2019 school year

in Georgia, where he completed eighth grade. Id. at 8, 26.

      Mother exercised custody six times in Georgia and one time in

Pennsylvania, which occurred during Christmas of 2018. Id. at 9. Mother last

saw D.H. in the beginning of February of 2019. Id. at 9.

      With respect to why she filed the petition for modification of the existing

custody order and for contempt, Mother stated, “I was having extreme

difficulty being able to have any type of visitation with my son. I was having

trouble being able to talk to him on the phone. His phone would be turned off

or taken away, and I was never told about it. . . .” Id.

      Mother testified that she drove to Georgia to exercise custody, which

resulted in wear and tear on the car and extra car service expenses. Id. at

14-17. Mother testified on direct examination:

      Q. And so what does your car having problems, all these problems
      driving down to Georgia, how does that affect your ability to
      litigate this custody case in Georgia?

      A. Well, I can’t go down there. My fiancé told me that’s the only
      car that we have, and he doesn’t want me driving it down there
      anymore. So I can’t go down and see my son.

Id. at 21.

      At the conclusion of Mother’s testimony, the trial court found on the

record in open court, “[W]e have lost home state status because [D.H.] has


                                      -6-
J-A03019-20


been in Georgia in excess of a year, which has been far more than the requisite

six months, and Georgia has not declined to take jurisdiction.” Id. at 31-32.

The trial court ruled, “jurisdiction in this matter is relinquished from York

County, Pennsylvania and specifically turned over to Gwinnett County,

Georgia.” Id. at 32. The trial court issued a written order to this effect on

July 29, 2019, which it entered on August 1, 2019.

       Mother filed a notice of appeal on August 15, 2019. By order entered

on August 20, 2019, the trial court directed Mother to file a concise statement

of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b) “as promptly

as possible.” Order, 8/15/19. On September 3, 2019, Mother filed the concise

statement. We deem Mother to have timely complied with the trial court’s

order.4   The trial court filed an opinion pursuant to Pennsylvania Rule of

Appellate Procedure 1925(a) on September 6, 2019.



____________________________________________


4 Mother’s notice of appeal was defective because she failed to file her concise
statement of errors complained of on appeal contemporaneously as required
by Pa.R.A.P. 1925(a)(2)(i). See In re K.T.E.L., 983 A.2d 745, 747 (Pa.
Super. 2009) (emphasis in original) (holding that the failure to file a concise
statement of errors complained of on appeal with the notice of appeal will
result in a defective notice of appeal, to be disposed of on a case by case
basis). However, Mother timely complied with the trial court’s order to file the
concise statement. In addition, Father has not claimed that he was prejudiced
as a result of Mother’s procedural misstep, and we are unaware of any
prejudice. Therefore, we conclude that Mother’s error was harmless. Cf. J.P.
v. S.P., 991 A.2d 904 (Pa. Super. 2010) (appellant waived all issues by failing
to timely comply with the trial court’s direct order to file a concise statement).




                                           -7-
J-A03019-20


        On appeal, Mother raises the following issues for our review, which we

re-order for ease of disposition:

        1.    Whether the trial court abused its discretion and committed
        an error of law when it relinquished jurisdiction over the custody
        matter to Gwinnett County, Georgia?

        2.    Whether [Mother’s] right to the opportunity to be heard was
        violated[?]

Mother’s brief at 6.

        Because Mother appeals from an order to transfer custody jurisdiction

and not from an order to exercise or decline jurisdiction, our standard of

review is de novo, and our scope of review is plenary.5 See S.K.C. v. J.L.C.,

94 A.3d at 408 (Pa. Super. 2014) (citing B.J.D. v. D.L.C., 19 A.3d 1082 n. 1

(Pa. Super. 2011)).

        In her first issue, Mother argues that the trial court erred as a matter of

law by applying Section 5421(a)(1) of the UCCJEA in relinquishing

jurisdiction.6   Mother asserts that Section 5421(a)(1) was only applicable

____________________________________________


5We review for an abuse of discretion an order to exercise or decline subject
matter jurisdiction that has been established. See S.K.C. v. J.L.C., 94 A.3d
402, 408 (Pa. Super. 2014).

6   Section 5421(a)(1) of the UCCJEA provides in relevant part:

        § 5421. Initial child custody jurisdiction.

        (a) General rule. — Except as otherwise provided in section
        5424 (relating to temporary emergency jurisdiction), a court of
        this Commonwealth has jurisdiction to make an initial child
        custody determination only if:



                                           -8-
J-A03019-20


when the custody case commenced in 2016.             Mother argues that Section

5422(a) of the UCCJEA was the applicable provision in determining whether it

had exclusive, continuing jurisdiction over the child custody dispute.7 Because

____________________________________________




          (1) this Commonwealth is the home state of the child on the
          date of the commencement of the proceeding or was the home
          state of the child within six months before the commencement
          of the proceeding and the child is absent from this
          Commonwealth but a parent or person acting as a parent
          continues to live in this Commonwealth;

                                           ...

23 Pa.C.S. § 5421(a)(1).

7   Section 5422 provides, in relevant part:

        § 5422. Exclusive, continuing jurisdiction.

        (a) General rule. — Except as otherwise provided in section
        5424 (relating to temporary emergency jurisdiction), a court of
        this Commonwealth which has made a child custody
        determination consistent with section 5421 (relating to initial child
        custody jurisdiction) or 5423 (relating to jurisdiction to modify
        determination) has exclusive, continuing jurisdiction over the
        determination until:

          (1) a court of this Commonwealth determines that neither the
          child, nor the child and one parent, nor the child and a person
          acting as a parent have a significant connection with this
          Commonwealth and that substantial evidence is no longer
          available in this Commonwealth concerning the child’s care,
          protection, training and personal relationships; or

          (2) a court of this Commonwealth or a court of another state
          determines that the child, the child’s parents and any person
          acting as a parent do not presently reside in this
          Commonwealth.



                                           -9-
J-A03019-20


the trial court did not make a determination under Section 5422(a)(1) or (2),

Mother baldly asserts that this Court must vacate the subject order. Although

we agree with Mother that the trial court erred in failing to apply Section

5422(a), we do not disturb the order.

       Section 5422(a) provides, in relevant part, that a court will exercise

exclusive, continuing jurisdiction of a custody order originally entered in

Pennsylvania pursuant to Section 5421. See 23 Pa.C.S. § 5422(a); see also

Billhime v. Billlhime, 952 A.2d 1174, 1176 (Pa. Super. 2008). Because the

trial court had initial child custody jurisdiction under Section 5421(a)(1) in

2016, the trial court was required to analyze the facts and determine if it was

divested of exclusive, continuing jurisdiction under         either subsection

5422(a)(1) or (2).8 By failing to do so, the trial court committed an error of

law. See S.K.C., 94 A.3d at 410.

       Nevertheless, we do not vacate the order. Rather, we proceed, as in

S.K.C., to determine whether the trial court retained jurisdiction of this

custody dispute pursuant to Section 5422(a). We explained in S.K.C., “With

this extensive factual record [developed in the trial court], a de novo standard

of review, and a plenary scope of review, we are unhampered by the lack of

____________________________________________


23 Pa.C.S. § 5422(a).

8Section 5422(a)(2) is inapplicable in this case since Mother resides in this
Commonwealth.




                                          - 10 -
J-A03019-20


the trial court determination on the legal question of exclusive, continuing

jurisdiction.”9 S.K.C., 94 A.3d at 410 n. 11; see also Roman v. McGuire

Mem’l, 127 A.3d 26, 30 (Pa. Super. 2015) (citations omitted) (stating, “this

Court may raise the question of subject matter jurisdiction sua sponte.”)

       In S.K.C., this Court explained, pursuant to Section 5422(a)(1),

“Pennsylvania will retain jurisdiction as long as a significant connection with

Pennsylvania exists or substantial evidence is present.” S.K.C., 94 A.3d at

411 (emphasis added) (citing Rennie v. Rosenthol, 995 A.2d 1217, 1220-

1221 (Pa. Super. 2010)).          We held that “a significant connection” exists

“where one parent resides and exercises his parenting time in the state and

maintains a meaningful relationship with the child.” S.K.C., 94 A.3d at 412

(quotation omitted).

       In S.K.C., this Court stated that the record evidence revealed that the

mother last exercised custody in Pennsylvania in May of 2012, which was

approximately seven months before the order on appeal in that case. This

Court concluded that the mother did not have custody of the child in

Pennsylvania between June and October of 2012, but it was not because of a

lack of effort on her part. In fact, the trial court in that case held the father

in contempt of court for failing to appear for a custody exchange in July of



____________________________________________


9 In addition, in its Rule 1925(a) opinion, the trial court considered Section
5422(a)(1) and (2) and concluded that it did not possess exclusive, continuing
jurisdiction. See Trial Court Opinion, 9/9/19, at 6.

                                          - 11 -
J-A03019-20


2012. We stated, “if we were to conclude that [the m]other was not exercising

parenting time with [the c]hild between June and October of 2012, then we

would be rewarding [the f]ather’s contempt.         We refuse to incentivize

contemptuous behavior on the part of a litigant.” S.K.C., 94 A.3d at 412-413.

As such, we held that the child had a “significant connection” with this

Commonwealth.

      In the case sub judice, the trial court never found Father in contempt of

the existing custody order. Since entry of the existing custody order on May

25, 2018, Mother exercised custody in Pennsylvania one time, during

Christmas of 2018.     However, Mother never sought a contempt finding

regarding her lack of monthly weekend custody in this Commonwealth prior

to April 10, 2019, and her petition filed on that date was in response to the

custody litigation in the Gwinnett County Superior Court. Moreover, Mother’s

petition sought a contempt finding against Father for his failure to

accommodate her written request for custody periods from February of 2019,

through May of 2019, in both Pennsylvania and Georgia.           Based on this

evidence, we conclude that Mother has not exercised her parenting time in

this Commonwealth pursuant to the existing custody order. Therefore, we

conclude that no “significant connection” with Pennsylvania exists in this case.

      Similarly, we conclude that “substantial evidence” was not present in

Pennsylvania concerning D.H.’s “care, protection, training and personal

relationships.” As stated above, since the existing custody order has been in


                                     - 12 -
J-A03019-20


effect, D.H. has visited this Commonwealth once. D.H. resided in Georgia for

nearly fifteen months by the time of the subject order, during which he

attended and completed eighth grade.               Accordingly, we conclude that

“substantial evidence” was no longer present in Pennsylvania; thus, the trial

court did not possess exclusive, continuing jurisdiction over this child custody

dispute pursuant to Section 5422(a)(1).

        In her second issue, Mother argues that the trial court denied the

fundamental due process rights afforded to her by the United States

Constitution. Specifically, Mother asserts the trial court’s June 6, 2019 order

scheduled a jurisdictional hearing under Section 5427 of the UCCJEA, 10 but


____________________________________________


10   Section 5427 provides, in relevant part:

        § 5427. Inconvenient forum.

        (a) General rule. — A court of this Commonwealth which has
        jurisdiction under this chapter to make a child custody
        determination may decline to exercise its jurisdiction at any time
        if it determines that it is an inconvenient forum under the
        circumstances and that a court of another state is a more
        appropriate forum. The issue of inconvenient forum may be raised
        upon motion of a party, the court’s own motion or request of
        another court.

        (b) Factors. — Before determining whether it is an
        inconvenient forum, a court of this Commonwealth shall consider
        whether it is appropriate for a court of another state to exercise
        jurisdiction. For this purpose, the court shall allow the parties to
        submit information and shall consider all relevant factors,
        including:




                                          - 13 -
J-A03019-20


the trial court did not allow her to present all of her evidence concerning

Section 5427 insofar as she presented her direct testimony, but her cross-

examination was not completed.            In addition, as discussed above, Mother

asserts that, rather than Section 5427 of the UCCJEA, the trial court applied

Section 5421; however, she contends the trial court also denied her due

process because it did not provide her with an opportunity to present



____________________________________________


         (1) whether domestic violence has occurred and is likely to
         continue in the future and which state could best protect the
         parties and the child;

         (2) the length of time the child has resided outside this
         Commonwealth;

         (3) the distance between the court in this Commonwealth and
         the court in the state that would assume jurisdiction;

         (4) the relative financial circumstances of the parties;

         (5) any agreement of the parties as to which state should
         assume jurisdiction;

         (6) the nature and location of the evidence required to resolve
         the pending litigation, including testimony of the child;

         (7) the ability of the court of each state to decide the issue
         expeditiously and the procedures necessary to present the
         evidence; and

         (8)    the familiarity of the court of each state with the facts and
                issues in the pending litigation.

                                               ...

23 Pa.C.S. § 5427(a), (b).


                                          - 14 -
J-A03019-20


arguments or evidence regarding that provision.         Mother’s final issue is

meritless.

      It is well-settled that, “Procedural due process requires, at its core,

adequate notice, opportunity to be heard, and the chance to defend oneself

before a fair and impartial tribunal having jurisdiction over the case.” Garr v.

Peters, 773 A.2d 183, 191 (Pa. Super. 2001) (internal quotation marks and

citations omitted).   “Due process is flexible and calls for such procedural

protections as the situation demands.” In re Adoption of Dale A., II, 683

A.2d 297, 300 (Pa. Super. 1996) (citing Mathews v. Eldridge, 424 U.S. 319,

334 (1976)).

      It is well-settled that “the parties or the court sua sponte can raise a

challenge to subject matter jurisdiction at any time.” Roman, 127 A.3d at 30

(citations omitted). Moreover, subject matter jurisdiction may be raised for

the first time on appeal. As stated above, “this Court may raise the issue of

subject matter jurisdiction sua sponte.” Id. (citation omitted).

      In this case, we have concluded that the trial court erred by applying

Section 5421(a) rather than Section 5422(a) in determining the jurisdictional

question. We have further determined that the trial court did not possess

exclusive, continuing jurisdiction under Section 5422(a)(1) or (2). Therefore,

the trial court did not have subject matter jurisdiction. It follows that Section

5427 of the UCCJEA was inapplicable. As such, Mother’s claim that the trial

court erred in denying her the opportunity to be heard with respect to Section


                                     - 15 -
J-A03019-20


5427(b) or Section 5421(a) is meritless. Accordingly, we affirm the trial court

order transferring jurisdiction of this custody case to the Superior Court of

Gwinnett County.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/28/2020




                                    - 16 -